UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4036


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN DAWSON PIERCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Fox,
Senior District Judge. (2:09-cr-00011-F-1)


Submitted:   February 1, 2011             Decided:   March 14, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a plea agreement, John Dawson Pierce pled

guilty to operating a still without a license, in violation of

26 U.S.C. § 5601(a)(4) (2006) (Count Two), and possession of a

firearm by a felon, in violation of 18 U.S.C. § 922(g)(1) (2006)

(Count Five).             The district court sentenced Pierce to thirty

months of imprisonment.                 Pierce’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there are no meritorious grounds for appeal, but questioning

whether    the        district          court   procedurally         erred        in   failing

adequately to address Pierce’s motion for a variance sentence.

Pierce    did       not    file     a     pro   se   supplemental          brief,      although

informed of his right to do so.                        The Government has moved to

dismiss Pierce’s appeal of his sentence based on the appellate

waiver in his plea agreement.                   In response, Pierce contends that

the Government’s motion is premature because this court has not

yet conducted its review of the record, as required by Anders.

               A    defendant       may    waive     the    right    to     appeal     if   that

waiver is knowing and intelligent.                     United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                               To determine whether a

waiver    is       knowing    and       intelligent,       this     court    examines       “the

totality       of    the     circumstances,          including      the     experience      and

conduct of the accused, as well as the accused’s educational

background          and    familiarity          with       the     terms     of     the     plea

                                                2
agreement.”      United States v. General, 278 F.3d 389, 400 (4th

Cir. 2002) (internal quotation marks omitted).

              Whether a defendant validly waived his right to appeal

is a question of law that this court reviews de novo.                      United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                 Generally,

if the district court fully questions a defendant regarding the

waiver of his right to appeal during the Fed. R. Crim. P. 11

colloquy, the waiver is valid and enforceable.                United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                  We will enforce a

valid waiver when “the issue being appealed is within the scope

of the waiver.”     Id.

              Here, Pierce’s appeal waiver expressly precluded him

from appealing any sentence within the advisory Guideline range

established at sentencing.             Because the sentence imposed was

within that range, any challenge to the sentence, including the

issue raised in Pierce’s Anders brief, falls within the scope of

the   waiver.      Moreover,         Pierce   does     not     challenge     the

voluntariness of his waiver.            Accordingly, we conclude that the

waiver   is    enforceable     and    grant   the    Government’s   motion    to

dismiss his appeal of the sentence.

              The waiver, however, does not preclude our review of

the   conviction.         We   have     examined     the   entire   record    in

accordance with the requirements of Anders and have found no



                                         3
unwaived   and    meritorious   issues    for   appeal.    Therefore,    we

affirm Pierce’s conviction.

           This    court   requires   that   counsel   inform   Pierce   in

writing of his right to petition the Supreme Court of the United

States for further review.       If Pierce requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on Pierce.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                      4